  Case 16-17789       Doc 76       Filed 10/30/19 Entered 10/30/19 14:57:37     Desc Main
                                     Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION CHICAGO

 In Re:                                          Case No. 16-17789

 Ronald Maloney
                                                 Chapter 13
 Pamela Maloney

 Debtor(s).                                      Hon. Judge Carol A. Doyle

  NOTICE OF MOTION OF US BANK TRUST, N.A. AS TRUSTEE OF THE IGLOO
            SERIES III TRUST TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          David P Leibowitz, ESQ, Debtors’ Counsel, dleibowitz@lakelaw.com

          Justin R. Storer, Debtors’ Counsel, jstorer@lakelaw.com

     Tom Vaughn, Trustee, ecf@tvch13.net
VIA U.S. MAIL:

          Ronald Maloney, Debtor
          8507 Radcliffe Road
          Tinley Park, IL 60487

          Pamela Maloney, Debtor
          8507 Radcliffe Road
          Tinley Park, IL 60487

PLEASE TAKE NOTICE that on October 30, 2019, we have electronically sent for filing with
the Clerk of the U.S. Bankruptcy Court, a Motion of US BANK TRUST, N.A. AS TRUSTEE
OF THE IGLOO SERIES III TRUST to Modify Automatic Stay, a copy of which is hereto
attached.

Please take notice that on Novem ber 12, 201 9 at 9:30 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Carol A. Doyle, in Everett McKinley
Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, IL 60604, Courtroom
742, and then and there present the attached Motion of US BANK TRUST, N.A. AS
TRUSTEE OF THE IGLOO SERIES III TRUST to Modify Automatic Stay, which has been
  Case 16-17789       Doc 76      Filed 10/30/19 Entered 10/30/19 14:57:37             Desc Main
                                    Document     Page 2 of 4




electronically filed this date with the Clerk of the U.S. Bankruptcy Court for the Northern District
of Illinois, a copy of which is hereby served upon you by electronic notice or U.S. Mail.


 Dated: October 30, 2019                            Respectfully Submitted,

                                                    /s/ Jon J. Lieberman
                                                    Jon J. Lieberman (OH 0058394)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Movant

                                 CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on October 30,
2019, before the hour of 5:00 p.m.


                                                    /s/ Jon J. Lieberman
                                                    Jon J. Lieberman (OH 0058394)
                                                    Attorney for Movant
  Case 16-17789         Doc 76    Filed 10/30/19 Entered 10/30/19 14:57:37          Desc Main
                                    Document     Page 3 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION CHICAGO

 In Re:                                            Case No. 16-17789

 Ronald Maloney
                                                   Chapter 13
 Pamela Maloney

 Debtor(s).                                        Hon. Judge Carol A. Doyle

   MOTION OF US BANK TRUST, N.A. AS TRUSTEE OF THE IGLOO SERIES III
                   TRUST FOR RELIEF FROM STAY

          NOW COMES US BANK TRUST, N.A. AS TRUSTEE OF THE IGLOO SERIES III

TRUST (hereinafter, “Movant”), a secured creditor herein, by and through its attorneys, the

law firm of Sottile & Barile, LLC, moves this Honorable Court pursuant to 11 U.S.C. §362(d)

for an Order granting Movant relief from the automatic stay and in support thereof states as

follows:

          1. This Court has jurisdiction pursuant to 11 U.S.C. §§361, 362 and 363 of the United

             States Bankruptcy Code.

          2. On November 30, 2011, the Debtors did execute a certain Note in the amount of

             $215,777.00 (Exhibit A), secured by a Mortgage on the property commonly known

             as 8507 RADCLIFFE ROAD, TINLEY PARK, IL 60487 (Exhibit B).

          3. Enforcement of Movant’s security interest has been stayed automatically by

             operation of 11 U.S.C. § 362 of the Bankruptcy Code upon Debtors’ filing of this

             petition on May 26, 2016.

          4. The Debtors’ Modified Chapter 13 Plan was confirmed on July 26, 2016. Section C

             of the Modified Plan provides for the Debtors to make current monthly mortgage

             payments directly to Movant. Section E (5) of the Modified Plan provides for
  Case 16-17789         Doc 76   Filed 10/30/19 Entered 10/30/19 14:57:37             Desc Main
                                   Document     Page 4 of 4


           Movant to receive monthly disbursements from the Chapter 13 Trustee to cure the

           pre-petition arrearage claim.

       5. As of September 26, 2019, there remains due and owing on the Note and Mortgage

           referenced in paragraph two hereof, the unpaid balance of $221,966.80.

       6. The Debtors are delinquent on post-petition mortgage payments to Movant. As of

           September 26, 2019, the default was $18,188.85.

       7. Continuation of the automatic stay will cause irreparable harm to Movant and will

           deprive it of the adequate protection to which it is entitled.

       8. This Court has authority to order that Rule 4001(a)(3) is waived to the order entered

           in granting this motion, and Movant requests this Court so order.

WHEREFORE, Movant prays this Court enter an Order pursuant to 11 U.S.C. Section 362(d)

modifying the automatic stay as to Movant, and for such other and further relief as this Court may

deem just and proper.

 Dated: October 30, 2019                           Respectfully Submitted,

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (OH 0058394)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant
